Citation Nr: 1547317	
Decision Date: 11/09/15    Archive Date: 11/13/15

DOCKET NO.  13-03 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for bilateral hearing loss and if so, whether service connection is warranted.

2.  Entitlement to service connection for alopecia.

3.  Entitlement to service connection for a sleep disorder, including obstructive sleep apnea.

4.  Entitlement to service connection for folliculitis of the scalp, claimed as a skin disorder due to an undiagnosed illness.  

5.  Entitlement to service connection for bilateral tinea pedis, claimed as foot and toe fungus and as a skin disorder due to an undiagnosed illness.  

6.  Entitlement to service connection for an acquired psychiatric disorder, claimed as mental anguish, including as secondary to service-connected alopecia.

7.  Entitlement to a rating in excess of 10 percent for lumbosacral strain prior to November 21, 2010, and in excess of 20 percent thereafter.


REPRESENTATION

Veteran represented by:	Christopher Bodey, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Tracie N. Wesner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1988 to December 1991, with service in the Southwest Asia Theater during the Persian Gulf War.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2009 and September 2010 rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  

The Veteran presented sworn testimony at a hearing before the undersigned in March 2015.  A transcript of that hearing is of record.

The Veteran's claim of service connection for mental anguish has been recharacterized to include all psychiatric disorders reasonably raised by the record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The issues of entitlement to service connection for bilateral hearing loss, obstructive sleep apnea, folliculitis, tinea pedis and an acquired psychiatric disorder, as well as the issue of an increased rating for lumbosacral strain, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The May 1992 rating decision denying service connection for bilateral hearing loss became final, and new and material evidence was received to reopen this previously denied claim.

2.  The Veteran's alopecia had its onset in service.


CONCLUSIONS OF LAW

1.  New and material evidence having been received, the previously denied claim of service connection for bilateral hearing loss is reopened.  38 C.F.R. § 3.156 (2015).

2.  The criteria for service connection for alopecia have been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Reopening Bilateral Hearing Loss Claim

The Board finds that Veteran's March 2015 testimony that her hearing loss has worsened is new and material evidence sufficient to allow for the reopening of her previously denied claim of service connection for bilateral hearing loss.  See 38 U.S.C.A. § 5108; see also 38 C.F.R. § 3.156(a) (a claim that has been finally adjudicated can be reopened and reconsidered if new and material evidence is presented raising a reasonable possibility of substantiating the claim).  The Veteran's claim of service connection for bilateral hearing loss was originally denied in a May 1992 rating decision because she was not found to have a current hearing loss disability.  The May 1992 rating decision became final because the Veteran did not submit a Notice of Disagreement or new evidence in connection with that claim within the appeal period.  See 38 C.F.R. § 3.156(b).  During her hearing before the Board, she testified that her hearing loss has worsened since her most recent VA audiological examination.  See Hearing Tr. at 44-45.  Her testimony is "new" evidence because it was not previously of record and "material" because it addresses an unestablished element, i.e., the existence of a current hearing loss disability.  See 38 C.F.R. § 3.156(a).  Additionally, the evidence meets the low threshold for reopening because, when combined with VA assistance (i.e., a VA examination and medical opinion), there is a reasonable possibility it can substantiate the claim.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Therefore, the Board finds that the Veteran's claim of entitlement to service connection for bilateral hearing loss should be reopened.

II.  Service Connection for Alopecia

The Board also finds that service connection for alopecia is warranted.  Service connection may be established for a disability resulting from a disease diagnosed after discharge from service, when all the evidence establishes that the disease was incurred in service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(d).  During the appeal period, the Veteran was diagnosed with alopecia by her non-VA treating physician.  See November 2008 Medical Record of Dr. T.A.  Her service treatment records (STRs) confirm that her hair loss began during her active duty service.  See December 1991 STR (noting Veteran's hair loss began in 1990); see also May 1987 Enlistment Examination Report (showing no notation of alopecia or hair loss).  Finally, the competent and credible lay evidence of record, including the Veteran's testimony and the written statements of her family members, establishes that her hair loss has been ongoing since service.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Although there is no medical opinion of record that a nexus exists between the Veteran's hair loss during service and her post-service diagnosis, such evidence is not necessary in light of the lay evidence of record concerning the onset and recurrence of her symptoms.  King v. Shinseki, 700 F.3d 1339, 1344-45 (Fed. Cir. 2012); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  As such, the Board concludes that the criteria for service connection have been met.  See 38 C.F.R. § 3.303(a), (d).  


ORDER

The claim of entitlement to service connection for bilateral hearing loss is reopened.

Service connection for alopecia is granted.


REMAND

The Board finds that the remaining issues on appeal must be remanded for further development.  During her hearing before the Board, the Veteran testified that she began receiving treatment from the VA Medical Center in Chicago in 1992; however, the earliest VA medical records in the claims file date from February 1997.  On remand, any outstanding relevant VA medical records should be obtained and associated with the claims file.  See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992). 

The Board also finds that remand is necessary to afford the Veteran VA examinations and medical opinions in connection with her claims.  The Veteran testified that her low back disability has worsened since her most recent VA examination.  As such, she must be afforded a new VA examination addressing the current severity of her disability.  See Snuffer v. Gober, 10 Vet. App. 400 (1997).  

The Veteran also testified that her hearing loss has worsened since the February 1992 VA examination addressing this condition.  As such, she should be afforded a new VA audiological examination.  
With regard to the remaining claims, the Veteran offered competent and credible testimony that her sleep apnea and skin conditions began in service, and she submitted written statements from her family corroborating her testimony.  Her medical records show that she has been diagnosed with sleep apnea and continues to suffer from various skin disorders affecting the feet and scalp/head.  She was provided with a VA examination in November 2011 addressing her skin conditions and sleep apnea.  Although the examiner opined that her skin conditions and sleep apnea were unrelated to any chronic disability pattern associated with Southwest Asia environmental hazards, the examiner did not offer an opinion as to whether these conditions had their onset in service or were related to any injury or illness incurred in service.  Thus, new VA examinations and opinions addressing the Veteran's claims are warranted.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
 
Finally, in light of the Veteran's competent and credible testimony that she experiences depression and other psychological symptoms as a result of her hair loss, which is now service connected, she should also be provided with a VA examination and medical opinion addressing the nature and etiology of her psychiatric condition.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA and private treatment records relevant to the Veteran's claims, including, but not limited to, any records from the Jesse Brown VA Medical Center in Chicago between 1992 and 1997.

2.  Notify the Veteran that she may submit lay statements from herself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of her in-service and post-service sleep apnea, skin and psychological disorders, and the nature, extent and severity of her low back symptoms and the impact of the condition on her ability to work.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

3.  Thereafter, schedule the Veteran for VA examinations addressing: (1) the nature and etiology of her bilateral hearing loss, sleep apnea, skin conditions affecting the head and feet, and psychological disorder; and (2) the severity of her low back disability.  The entire claims file must be reviewed by the examiner.  

Following a review of the claims file, the examiner should provide an opinion as to whether it is at least as likely as not that the Veteran's hearing loss, sleep apnea, skin conditions affecting the head and feet, and psychological disorder (a) had their onset in or are related to her military service, or (b) are caused by or aggravated by any one or more of her service-connected disabilities, including her low back disability or alopecia.    

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner should state why this is so.

Additionally, the examiner should address the current nature and severity of the Veteran's service-connected low back disability and associated symptomatology.  The claims folder should be made available to and be reviewed by the examiners and all necessary tests should be conducted.  All findings should be reported in detail, including specifically whether the Veteran has any objective neurologic abnormalities related to her low back disability.

4.  After the above development has been completed, including any additional development deemed necessary, readjudicate the remanded issues.  If any of the benefits sought on appeal remain denied, furnish the Veteran and her representative with a supplemental statement of the case and afford them the opportunity to respond before the file is returned to the Board for further consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


